Case 1:15-cv-01863-RDM Document 70 Filed 08/27/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIC ZEDONIS
Plaintiff, :
V. > 1:15-CV-1863
(JUDGE MARIANI)
LORETTA E. LYNCH, et al.,
Defendants.
ORDER

 

A pak
AND NOW, THIS Xl ‘pay OF AUGUST, 2020, upon review of Magistrate
Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 69) for clear error or manifest
injustice, IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 69) is ADOPTED for the reasons set forth therein.

RO

. Defendants’ Motion for Summary Judgment (Doc. 44) is GRANTED.

w

. Plaintiffs Motion for Summary Judgment (Doc. 50) is DENIED.

aa

. Judgment is hereby entered IN FAVOR OF Defendants and AGAINST Plaintiff Eric

Zedonis.

on

. The Clerk of Court is directed to CLOSE this case.

   

 

Robert D. Mariani ——
United States District Judge
